                 Case 2:20-cv-01156-RSL Document 1 Filed 07/28/20 Page 1 of 5




 1                                                                                                            .

 2

 3

 4
 5

 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   EMERY SELYMES, individually, and as
 9 Personal Representative of the ESTATE OF           No.:
   LINDA MARIE SELYMES,
10
                        Plaintiff,                    NOTICE OF REMOVAL
11
          v.
12
   QUALITY FOOD CENTER, INC. (aka
13 QFC), a wholly owned subsidiary of The
   KROGER CO., an Ohio Corporation doing
14 business in Washington,

15                         Defendants.
16
17
     TO:            Clerk of the Court
18
     AND TO:        Plaintiff Emery Selymes individually, and as Personal Representative of the
19
     Estate of Linda Marie Selymes
20
     AND TO:        John J. Greaney and Karen J. Scudder, Attorneys for Plaintiff
21
            Pursuant to 28 U.S.C.§§ 1332, 1441, and 1446, Defendant The Kroger Co. (“Kroger”)
22
     hereby removes to this Court the state court action described below.
23
                                         I. BACKGROUND
24
            1.      On June 22, 2020 Plaintiff Emery Selymes individually, and as personal
25
     representative of the estate of Linda Marie Selymes filed a Complaint against “Quality Food
26

 NOTICE OF REMOVAL                                              PAGE 1        Bullivant|Houser|Bailey PC
                                                                              925 Fourth Avenue, Suite 3800
                                                                              Seattle, Washington 98104
                                                                              Telephone: 206.292.8930
                Case 2:20-cv-01156-RSL Document 1 Filed 07/28/20 Page 2 of 5




 1   Center, Inc.” and The Kroger Co. in Washington State Superior Court in and for King County

 2   as Cause Number 20-2-10269-5 KNT, entitled Emery Selymes, individually and as Personal

 3   Representative of the Estate of Linda Marie Selymes v. Quality Food Center Inc. and The

 4   Kroger Co. (the “State Court Action”).

 5         2.      On July 2, 2020, Plaintiffs served a copy of the Summons and Complaint in

 6   the State Court Action on CSC, registered agent for Defendant The Kroger Co. CSC

 7   subsequently sent copies of the summons and complaint to Kroger. This Notice of Removal

 8   is timely filed with 30 days of Kroger’s receipt of the Complaint pursuant to 28 U.S.C. §

 9   1446(b).

10                                       II. JURISDICTION

11         3.      The State Court Action may be removed to this Court pursuant to 28 U.S.C. §

12 1441(b) because this Court has jurisdiction under 28 U.S.C. § 1332(a).

13         4.      Complete diversity exists between the parties because plaintiff Emery Selymes

14 and defendant The Kroger Co. are citizens of different states. The Kroger Co. is an Ohio

15 corporation with its principal place of business in Cincinnati, Ohio. Plaintiff Emery Selymes

16 is a resident of King County, Washington and the decedent Linda Marie Selymes was a
17 resident of King County, Washington. The Complaint in this matter also names “Quality

18 Food Center, Inc.” as a defendant and incorrectly identifies this entity as a wholly owned
19 subsidiary of The Kroger Co. Quality Food Centers, Inc. was at one time a Washington

20 corporation but it was acquired by merger with Fred Meyer Stores, Inc. in 2004. Fred Meyer

21 Stores, Inc. is not named as a party to this action, but it is an Ohio corporation with its

22 principal place of business in Cincinnati, Ohio. In 2004, after being acquired by Fred Meyer
23 Stores, Inc., Quality Food Centers, Inc. was merged out of existence. Quality Food Centers,

24 Inc. became inactive in 2004 and no longer existed as a corporate entity at the time the

25 Complaint was filed in this action on June 22, 2020.

26

 NOTICE OF REMOVAL                                                PAGE 2        Bullivant|Houser|Bailey PC
                                                                                925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
                                                                                Telephone: 206.292.8930
                 Case 2:20-cv-01156-RSL Document 1 Filed 07/28/20 Page 3 of 5




 1          5.      The amount in controversy exceeds $75,000. In the Complaint, Plaintiff

 2 alleges that Linda Marie Selymes suffered severe injuries including head trauma and died a

 3 few hours later from blunt force head trauma. The Complaint alleges damages including

 4 expenses for medical care, death, and funeral expenses, wrongful death and loss of
 5 consortium, and damages for pain, anxiety, distress, agony, and suffering under

 6 Washington’s survival statute. Based on the injuries and damages, including the death of
 7 Ms. Selymes, there is no question that the amount in controversy requirement is met. See

 8 Declaration of Charles A. Willmes in Support of Notice of Removal.

 9                               III. VENUE AND ASSIGNMENT

10         6.       Venue is proper in the United States District Court for the Western District of

11 Washington because it is the district embracing the place where the State Court Action is

12 pending.

13          7.      Assignment is proper to the Seattle Division because Plaintiffs Emery Selymes

14 individually, and as Personal Representative of the Estate of Linda Marie Selymes filed their

15 Complaint in King County, Washington and allege that their causes of action arose in King

16 County, Washington.
17                                IV. PROCEDURAL REMOVAL

18         8.       The process, pleadings, and orders served on The Kroger Co. in this action

19 include the Summons and Complaint. In accordance with 28 U.S.C. § 1446(a) and LCR 101,

20 a true and correct copy of the process, pleadings, and orders, as well as any additional

21 records in the State Court Action are attached to this Notice.

22
23 ///

24 ///

25 ///

26

 NOTICE OF REMOVAL                                               PAGE 3        Bullivant|Houser|Bailey PC
                                                                               925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
                                                                               Telephone: 206.292.8930
                    Case 2:20-cv-01156-RSL Document 1 Filed 07/28/20 Page 4 of 5




 1             9.       In accordance with 28 U.S.C. § 1446(d), defendant Kroger will file, in King

 2    County Superior Court, a Notice to Plaintiffs and to the State Court Clerk of Removal to the

 3    U.S. District Court.

 4            DATED: July 28, 2020

 5                                                 BULLIVANT HOUSER BAILEY PC

 6
 7                                                 By
                                                        Charles A. Willmes, WSBA #23216
 8
                                                   Attorneys for Defendant The Kroger Co.
 9

10
     4816-7972-9348.1

11

12

13
14

15

16
17

18
19

20

21

22
23

24

25

26

 NOTICE OF REMOVAL                                                 PAGE 4        Bullivant|Houser|Bailey PC
                                                                                 925 Fourth Avenue, Suite 3800
                                                                                 Seattle, Washington 98104
                                                                                 Telephone: 206.292.8930
                  Case 2:20-cv-01156-RSL Document 1 Filed 07/28/20 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on the 28th day of July 2020, I caused to be served the foregoing
 3
     on the following at the following:
 4
     by:
 5
   Greaney Scudder Law Firm, PLLC
 6 John J. Greaney, WSBA #11252
   Karen J. Scudder, WSBA #35351
 7
   203 Madison Avenue
 8 Kent, Washington 98032
   Attorney for Plaintiff
 9
                 U.S. Postal Service, ordinary first-class mail
10               U.S. Postal Service, certified or registered mail, return receipt requested
                 Hand Delivery
11               E-Service
                 Other (specify)
12

13
                                                  /s Deb Metz
14                                                Deb Metz
     4816-7972-9348.1

15

16
17

18
19

20

21

22
23

24

25

26




                                                     1
